The complaint is on three promissory notes in separate counts.
The defendants interposed several pleas of res adjudicata setting up, in substance, that the notes were given in one transaction, and represented installments of purchase money for a horse; that embodied in the notes was a mortgage on the horse sold and another horse as security for the debt; that after the maturity of the first note this same plaintiff sued these same defendants in a court of competent jurisdiction, joining a count in detinue and a count in assumpsit, both founded on the first maturing mortgage note; and that in such former suit judgment went for defendants for the horse, or its alternate value, and damages for detention pending the suit. The several pleas, except No. 12, are silent as to the judgment of the court on the count in assumpsit on the note. Plaintiff's demurrers to these pleas were sustained.
A plea of res adjudicata should show that the parties are the same, the subject-matter the same, and that the judgment was upon the merits. The identity of subject-matter must be such that the issues on the former suit were broad enough to cover the issues in the case at bar. Lange v. Hammer, 157 Ala. 322,47 So. 724; Glasser v. Meyrovitz, 119 Ala. 152, 24 So. 514; McCall v. Jones, 72 Ala. 368; Terrell v. Nelson, 199 Ala. 436,74 So. 929.
A judgment in detinue may be no bar to an action of assumpsit founded upon the same instrument. The issues actually litigated may be different. A good illustration is found in the case at bar. The mortgage clause in the instrument sued upon reads:
"We hereby pledge the following collateral, with the power to sell the same publicly or privately, with or without advertisement, if the indebtedness secured hereby is not paid at maturity, viz.: [Describing the horses]."
In Bradford v. Proctor, 209 Ala. 299, 96 So. 203, we held an instrument of like form as the above to be an equitable mortgage which would not sustain an action of detinue.
Plea No. 12 does set forth a decision and judgment in the former suit upon the count based on the same note set forth in count I of the present suit, and avers that the judgment went against the plaintiff on issue joined on defendants' plea denying any indebtedness due from defendants to plaintiff, etc. This plea is interposed "for answer to the complaint filed, and each count thereof, separately and severally."
Ground of demurrer No. 3 reads:
"Said plea is pleaded to all counts of the complaint, and it shows upon its face that only one of the notes counted on in the complaint was involved in the former suit."
If issue had been joined on the plea, it is manifest that proof of its averments would have defeated the entire action. A judgment rendered in a suit on one of several installments, all depending upon the validity of the same contract, may be a bar to a further action on the later installments. But the plea must show the identity of the contract, and that the former judgment determined the issues applicable to the later installments. Strauss v. Meertief, 64 Ala. 299, 38 Am. Rep. 8. Plea No. 12, now under review, did not show any connection between the notes sued upon in the different counts. The demurrer was, therefore, properly sustained as to that plea also. People's Shoe Co. v. Skally, 196 Ala. 349, 71 So. 719; Black v. Smith Lbr. Co., 179 Ala. 397, 60 So. 154.
Adding the name of an attesting witness to a promissory note after its execution at the instance of the payee is a material alteration. If, however, this is done pursuant to an agreement with the makers, it does not vitiate the note. White Sewing Machine Co. v. Saxon, 121 Ala. 399, 409, 25 So. 784; 2 C. J. 1207.
The plea of non est factum admitted the execution of the notes, but set up an unauthorized alteration by adding the signature of an attesting witness. Upon proof that the makers consented to the alleged alteration, the notes were properly admitted in evidence without further proof of execution.
The issues submitted on the plea of non est factum and the plea of coverture of Mrs. Yancey were tried by the court without a jury on oral testimony. He saw and heard the witnesses. His finding of fact is subject to the same presumption as the verdict of a jury. McNaron v. McNaron,210 Ala. 687, 99 So. 116.
The evidence was in direct conflict, and presented issues strictly for a jury or the trial court in lieu of a jury. We cannot say the finding was unsupported by evidence. *Page 140 
No reversible error appearing, the judgment of the court below is affirmed.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.